Name: 2010/658/EU: Decision of the European Central Bank of 26Ã October 2010 on transitional provisions for the application of minimum reserves by the European Central Bank following the introduction of the euro in Estonia (ECB/2010/18)
 Type: Decision_ENTSCHEID
 Subject Matter: financial institutions and credit;  Europe;  organisation of transport;  EU institutions and European civil service;  public finance and budget policy;  monetary economics
 Date Published: 2010-10-30

 30.10.2010 EN Official Journal of the European Union L 285/37 DECISION OF THE EUROPEAN CENTRAL BANK of 26 October 2010 on transitional provisions for the application of minimum reserves by the European Central Bank following the introduction of the euro in Estonia (ECB/2010/18) (2010/658/EU) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 19.1 and the first indent of Article 46.2 thereof, Having regard to Council Regulation (EC) No 2531/98 of 23 November 1998 concerning the application of minimum reserves by the European Central Bank (1), Having regard to Regulation (EC) No 1745/2003 of the European Central Bank of 12 September 2003 on the application of minimum reserves (ECB/2003/9) (2), Having regard to Council Regulation (EC) No 2532/98 of 23 November 1998 concerning the powers of the European Central Bank to impose sanctions (3), Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (4), and in particular Articles 5(1) and 6(4) thereof, Having regard to Regulation (EC) No 25/2009 of the European Central Bank of 19 December 2008 concerning the balance sheet of the monetary financial institutions sector (recast) (ECB/2008/32) (5), Whereas: (1) The adoption of the euro by Estonia on 1 January 2011 means that credit institutions and branches of credit institutions located in Estonia will be subject to reserve requirements from that date. (2) The integration of these entities into the minimum reserve system of the Eurosystem requires the adoption of transitional provisions in order to ensure smooth integration without creating a disproportionate burden for credit institutions in Member States whose currency is the euro, including Estonia. (3) Article 5 of the Statute of the European System of Central Banks and of the European Central Bank implies that the ECB, assisted by the national central banks, collects the necessary statistical information from the competent national authorities or directly from economic agents also to ensure timely preparation in the field of statistics in view of the adoption of the euro by a Member State, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the terms institution, reserve requirement, maintenance period and reserve base have the same meaning as in Regulation (EC) No 1745/2003 (ECB/2003/9). Article 2 Transitional provisions for institutions located in Estonia 1. In derogation from Article 7 of Regulation (EC) No 1745/2003 (ECB/2003/9), a transitional maintenance period shall run from 1 to 18 January 2011 for institutions located in Estonia. 2. The reserve base of each institution located in Estonia for the transitional maintenance period shall be defined in relation to elements of its balance sheet at 31 October 2010. Institutions located in Estonia shall report their reserve base to Eesti Pank in accordance with the ECBs reporting framework for money and banking statistics, as laid down in Regulation (EC) No 25/2009 (ECB/2008/32). Institutions located in Estonia that benefit from the derogation pursuant to Article 8(1) and (4) of Regulation (EC) No 25/2009 (ECB/2008/32) shall calculate a reserve base for the transitional maintenance period on the basis of their balance sheets at 30 September 2010. 3. In respect of the transitional maintenance period, either an institution located in Estonia or Eesti Pank shall calculate such institutions minimum reserves. The party that calculates the minimum reserves shall submit its calculation to the other party allowing sufficient time for the latter to verify it and submit revisions. The calculated minimum reserves, including any revisions thereof, shall be confirmed by the two parties at the latest on 7 December 2010. If the notified party does not confirm the amount of minimum reserves by 7 December 2010, it shall be deemed to have acknowledged that the calculated amount applies for the transitional maintenance period. 4. The provisions of Article 3(2) to (4) shall apply mutatis mutandis to institutions located in Estonia so that these institutions may, for their initial maintenance periods, deduct from their reserve bases any liabilities owed to institutions in Estonia, although at the time the minimum reserves are calculated such institutions will not appear on the list of institutions subject to reserve requirements in Article 2(3) of Regulation (EC) No 1745/2003 (ECB/2003/9). Article 3 Transitional provisions for institutions located in other Member States whose currency is the euro 1. The maintenance period applicable to institutions located in other Member States whose currency is the euro, pursuant to Article 7 of Regulation (EC) No 1745/2003 (ECB/2003/9), shall remain unaffected by the existence of a transitional maintenance period for institutions located in Estonia. 2. Institutions located in other Member States whose currency is the euro may decide to deduct from their reserve base for the maintenance periods from 8 December 2010 to 18 January 2011 and from 19 January to 8 February 2011 any liabilities owed to institutions located in Estonia, even though at the time the minimum reserves are calculated such institutions will not appear on the list of institutions subject to reserve requirements mentioned in Article 2(3) of Regulation (EC) No 1745/2003 (ECB/2003/9). 3. Institutions located in other Member States whose currency is the euro that wish to deduct liabilities owed to institutions located in Estonia shall, for the maintenance periods from 8 December 2010 to 18 January 2011 and from 19 January to 8 February 2011, calculate their minimum reserves on the basis of their balance sheets at 31 October and 30 November 2010 respectively and report statistical information in accordance with Part 1 of Annex III to Regulation (EC) No 25/2009 (ECB/2008/32) showing institutions located in Estonia as already subject to the ECBs minimum reserve system. This shall be without prejudice to the obligation for institutions to report statistical information for the periods concerned in accordance with Table 1 of Annex I to Regulation (EC) No 25/2009 (ECB/2008/32), still showing institutions located in Estonia as being banks located in the Rest of the world. The tables shall be reported in accordance with the time limits and procedures laid down in Regulation (EC) No 25/2009 (ECB/2008/32). 4. For the maintenance periods starting in December 2010, January and February 2011, institutions located in other Member States whose currency is the euro that benefit from the derogation pursuant to Article 8(1) and (4) of Regulation (EC) No 25/2009 (ECB/2008/32) and wish to deduct liabilities owed to institutions located in Estonia, shall calculate their minimum reserves on the basis of their balance sheet at 30 September 2010 and report statistical information in accordance with Part 1 of Annex III to Regulation (EC) No 25/2009 (ECB/2008/32) showing institutions located in Estonia as already subject to the ECBs minimum reserve system. This shall be without prejudice to the obligation for institutions to report statistical information for the periods concerned in accordance with Table 1 of Annex I to Regulation (EC) No 25/2009 (ECB/2008/32) still showing institutions located in Estonia as being banks located in the Rest of the world. The statistical information shall be reported in accordance with the time limits and procedures laid down in Regulation (EC) No 25/2009 (ECB/2008/32). Article 4 Entry into force and application 1. This Decision is addressed to Eesti Pank, institutions located in Estonia and institutions located in other Member States whose currency is the euro. 2. This Decision shall enter into force on 1 November 2010. 3. In the absence of specific provisions in this Decision, the provisions of Regulations (EC) No 1745/2003 (ECB/2003/9) and (EC) No 25/2009 (ECB/2008/32) shall apply. Done at Frankfurt am Main, 26 October 2010. The President of the ECB Jean-Claude TRICHET (1) OJ L 318, 27.11.1998, p. 1. (2) OJ L 250, 2.10.2003, p. 10. (3) OJ L 318, 27.11.1998, p. 4. (4) OJ L 318, 27.11.1998, p. 8. (5) OJ L 15, 20.1.2009, p. 14.